Title: To John Adams from United States House of Representatives, 2 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 2, 1790
				
				The House of Representatives have passed a bill, entitled “An act to vest in Francis Bailey the exclusive privilege of making, using, and vending to others, punches for stamping the matrices of types, and impressing marks on plates, or any other substance, to prevent counterfeits, upon a principle by him invented, for a term of years;” to which they desire the concurrence of the Senate;

The President of the United States has affixed his signature to the bill, entitled “An act providing for the enumeration of the inhabitants of the United States;” and has returned it to the House of Representatives, where it originated.

				
					
				
				
			